DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 39-42, 44-53, and 55-60 are pending in the application.
Applicant’s amendment to the claims, filed on May 10, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s submission of a substitute sequence listing, filed on May 10, 2022, is acknowledged.
Applicant’s remarks and declaration under 37 CFR 1.130(a) (hereafter “Kmiec Declaration”) filed on May 10, 2022 in response to the non-final rejection mailed on February 11, 2022 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.
  
Election/Restrictions
The elected subject matter is the species (A), Cas9.
Claims 39-42, 44-53, and 55-60 are being examined on the merits with claims 46 and 57 being examined only to the extent the claims read on the elected species.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). 
See Figures 7A-7D, 8A-8B, 10B, 13-22, 23A-23B, 25A-25C, 26B-26C, 27A-27D, 28B-28D, 29A-29C, 31, 32A-32B, 33A-33C, 34, 35A-35B, and 36A-36D. 

RESPONSE TO REMARKS: The applicant argues that a replacement Sequence Listing has been submitted, which contains the sequences found in Figures 7, 8, 10, 13-22, 23, 25-29, 31, and 32-36.
The applicant’s argument is not found persuasive because the sequences are not identified by a sequence identifier in the drawings or in the Brief Description of the Drawings. As stated above and in the previous Office action, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). When a sequence is presented in a drawing, regardless of  the format or the manner of presentation of that sequence  in  the drawing,  the  sequence must  still be  included in  the  Sequence Listing  and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02.
In view of the applicant’s submission of an amended sequence listing, the applicant should update the specification’s incorporation by reference statement for the sequence listing filed on May 10, 2022. A sequence listing incorporation by reference statement contains a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of a sequence listing, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 
Also, there is no statement that the content of the paper and CRF copies of the sequence listing filed on May 10, 2022 are the same and, where applicable, include no new matter.

Claim Objections
The objections to claims 39, 41, 42, 44, 45, 52, 53, 55, 56, and 59 for minor informalities are withdrawn in view of the applicant’s instant amendment to the claims. 

Claims 48 and 59 are objected to in the recitation of “further comprising a second crRNA” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “further comprising administering a second crRNA”. 

Applicant is advised that should claims 41, 42, 52, and 53 be found allowable, claims 44, 45, 55, and 56, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (i.e., claim 44 is a substantial duplicate of claim 41, claim 45 is a substantial duplicate of claim 42, claim 55 is a substantial duplicate of claim 52, and claim 53 is a substantial duplicate of claim 56). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The rejection of claims 39-41, 44, 46, 47, 50-52, 55, 57, and 58 under 35 U.S.C. 102(a)(1) as being anticipated by Rivera-Torres et al. (PLoS ONE 12(1): e0169350, January 2017, 18 pages; cited on the IDS filed on November 5, 2020; hereafter “Rivera-Torres”) is withdrawn in view of the applicant’s submission of the Kmiec Declaration. 

Claims 39, 41, 42, 44-50, 52, 53, and 55-60 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Cameron et al. (US 2016/0257973 A1; cited on Form PTO-892 mailed on February 11, 2022; hereafter “Cameron”).
As amended, claims 39, 41, 42, and 44-49 are drawn to a method of performing mutagenesis of a target sequence, the method comprising: 
administering a mixture comprising: 
(a)	a ribonucleoprotein (RNP) CRISPR delivery system comprising a CRISPR RNA (crRNA) and a Cas endonuclease, wherein the Cas endonuclease does not contain an inactive nuclease domain; and 
(b)	an oligonucleotide; 
to a cell thereby mutagenizing the target sequence.
As amended, claims 50, 52, 53, and 55-60 are drawn to a method of performing mutagenesis of a target sequence, the method comprising: 
(a)	administering an RNP CRISPR delivery system comprising a crRNA and a Cas endonuclease to a cell comprising the target sequence, wherein the Cas endonuclease does not contain an inactive nuclease domain; and 
(b)	administering before, during, or after the administering step (a) an oligonucleotide; 
thereby mutagenizing the target sequence.
Regarding claims 39, 41, 42, 44-46, 50, 52, 53, and 55-57, the reference of Cameron discloses a method comprising contacting a first complex comprising a catalytically active Cas9 and a guide RNA with a target nucleic acid and cleaving the target nucleic acid with the first complex (paragraph [0008]; claim 1) and further comprising modifying the target nucleic acid by inserting a donor polynucleotide at the cleavage site (paragraph [0021]; claim 21). Cameron discloses the complex of sgRNA and catalytically active Cas9 is also known as a ribonucleoprotein (RNP) complex (paragraph [0197]), and, as stated above, discloses that sgRNA is a crRNA covalently joined to tracrRNA (paragraph [0042]). Cameron discloses the method is performed in a cell (paragraph [0022]; claim 23). Cameron discloses the guide RNA is a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron discloses that the terms “oligonucleotide” and “polynucleotide” are interchangeable (paragraph [0059]) and Cameron’s disclosed “donor polynucleotide” is considered to be encompassed by “an oligonucleotide” as recited in claims 39 and 50. Cameron’s disclosed “modifying the target nucleic acid by inserting a donor polynucleotide at the cleavage site” is considered to be encompassed by “performing mutagenesis of a target sequence” and “mutagenizing the target sequence” as recited in claims 39 and 50.
Regarding claims 47 and 58, as stated above, Cameron teaches modifying the target nucleic acid by inserting a donor polynucleotide at the cleavage site (paragraph [0021]; claim 21).
Regarding claims 48 and 59, Cameron discloses the method includes a second guide RNA for binding to a second target sequence (paragraph [0008]; claim 1). As stated above, Cameron discloses the guide RNA is a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA comprises a crRNA (paragraph [0042]).
Regarding claims 49 and 60, Cameron discloses the donor polynucleotide is double stranded (paragraph [0025]). 
Therefore, Cameron anticipates claims 39, 41, 42, 44-50, 52, 53, and 55-60 as written.

RESPONSE TO REMARKS: The applicant argues claims 39 and 50 have been amended to recite “the Cas endonuclease does not contain an inactive nuclease domain”. The applicant argues Cameron’s RNP complex comprises the two components of (1) a complex of a catalytically active Cas9 protein and a sgRNA; and (2) a complex of a catalytically inactive Cas9 protein and a sgRNA. The applicant argues Cameron does not anticipate the claims because the component (2) of Cameron’s RNP complex comprises a catalytically inactive Cas9 protein and claims 39 and 50 explicitly exclude an RNP complex comprising a catalytically inactive Cas endonuclease.
The applicant’s argument is not found persuasive. Claim 39 recites “a mixture comprising…” and claim 50 recites “an RNP CRISPR delivery system comprising…” The term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements (MPEP 2111.03.I). Given that the “mixture” of claim 39 and the “RNP CRISPR delivery system” of claim 50 encompass additional elements, the limitation “wherein the Cas endonuclease does not contain an inactive nuclease domain” in the context of claims 39 and 50, while having the effect of requiring the presence of an RNP comprising a Cas endonuclease that does not contain an inactive nuclease domain (as acknowledged by the applicant, Cameron’s RNP complex comprises a catalytically active Cas9 protein and a sgRNA; see remarks at p. 9, top), does not have the effect of excluding an RNP complex comprising a catalytically inactive Cas endonuclease. Thus, given a broadest reasonable interpretation, the “mixture” of claim 39 and the “RNP CRISPR delivery system” of claim 50 encompass an RNP complex comprising a catalytically inactive Cas endonuclease.
For these reasons, the reference of Cameron anticipates claims 39, 41, 42, 44-50, 52, 53, and 55-60 as written.

Claims 39-42, 44-47, 50-53, and 55-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (Cell Res. 24:247-250, 2014; cited on Form PTO-892 mailed on February 11, 2022; hereafter “Zhao”) as evidenced by Cameron (supra). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection.
Regarding claims 39-47, 50-53, and 55-58, Zhao discloses that in the widely used CRISPR/Cas system, the Cas9 endonuclease is ushered to a specific site of interest by a single guide RNA (sgRNA), which is a fusion of a crRNA and a trans-activating RNA, to generate double-stranded DNA breaks in the target site (p. 247, column 1, middle). Zhao does not disclose a ribonucleoprotein (RNP) comprising a crRNA and a Cas endonuclease as recited in claims 39 and 50. Evidentiary reference Cameron is cited in accordance with MPEP 2131.01.III to show that the complex of sgRNA and Cas9 is known as a ribonucleoprotein (RNP) complex (paragraph [0197]). Zhao discloses that double-stranded DNA breaks can be repaired by homologous recombination, which could generate specific and precise nucleotide replacements when a single-stranded oligonucleotide is also present (p. 247, column 1, middle). The reference of Zhao generally discloses a method for oligonucleotide-based gene editing in C. elegans using CRISPR/Cas (p. 247, column 1, bottom). Specifically, Zhao discloses injecting C. elegans with expression constructs encoding Cas9 and a sgRNA and the donor oligonucleotides (p. 247, column 2, middle). Injection of the C. elegans cells with the donor oligonucleotide and expression of the Cas9 and sgRNA in the C. elegans cells to form a mixture of the Cas9/sgRNA and donor oligonucleotide in the C. elegans cells is considered to be encompassed by the recitation of “administering a mixture comprising: (a) a CRISPR delivery system comprising a crRNA and a Cas endonuclease; and (b) an oligonucleotide to a cell” in claim 39 and “(a) administering a CRISPR delivery system comprising a crRNA and a Cas endonuclease to a cell comprising the target sequence; and (b) administering before, during, or after the administering step (a) an oligonucleotide” in claim 50. Zhao discloses that their results demonstrate here that oligos can be used as templates in the CRISPR/Cas9 system to generate precise single-nucleotide changes in the C. elegans genome.
Further regarding claims 40 and 51, Zhao discloses the oligonucleotide comprises a nucleotide sequence that is complementary to the 3’-5’ strand of the target sequence except for a mismatch (p. 248, Figures 1B, 1C, 1E, and 1G). 
Therefore, Zhao anticipates claims 39-42, 44-47, 50-53, and 55-58 as written.

RESPONSE TO REMARKS: The applicant argues that the specification describes RNP as a combination of RNA and purified Cas9 protein in the form of a Cas9-guide RNA ribonucleoprotein (RNP) complex and that an RNP complex contains a pre-assembled combination of a Cas endonuclease and a gRNA. The applicant argues that Zhao’s disclosure of injection of animals with vectors encoding sgRNA and Cas9 is evidence that Cas9 is not delivered to the target in protein form and thus cannot be part of an RNP. Thus according to the applicant, Zhao does not administer an RNP. 
The applicant’s argument is not found persuasive. The recited “RNP” has been broadly and reasonably interpreted as an RNP that comprises intracellularly-expressed Cas9. While the applicant may be their own lexicographer, there is no apparent “special definition” of the term “RNP” in the instant specification that requires a purified Cas9 (MPEP 2111.01.IV) and it is improper to import claim limitations from the specification (MPEP 2111.01.II). Absent a “special definition”, the words of a claim must be given their plain meaning and when the term “administering” is given the plain meaning of “to provide”, injection of Zhao’s C. elegans cells with the donor oligonucleotide and expression of the Cas9 and sgRNA in the C. elegans cells to form a mixture of the Cas9/sgRNA and donor oligonucleotide in the C. elegans cells is considered to be encompassed by the recitation of “administering a mixture comprising: (a) a CRISPR delivery system comprising a crRNA and a Cas endonuclease; and (b) an oligonucleotide to a cell” in claim 39 and “(a) administering a CRISPR delivery system comprising a crRNA and a Cas endonuclease to a cell comprising the target sequence; and (b) administering before, during, or after the administering step (a) an oligonucleotide” in claim 50.
For these reasons, the reference of Zhao anticipates claims 39-42, 44-47, 50-53, and 55-58 as written.

Claim Rejections - 35 USC § 103
The rejection of claims 42, 45, 53, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera-Torres (supra) is withdrawn in view of the applicant’s submission of the Kmiec Declaration. 

Claims 39-42, 44-47, 50-53, and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Bialk et al. (PLoS ONE 10(6): e0129308, 2015, 19 pages; cited on the IDS filed on February 2, 2022; hereafter “Bialk”) in view of Cameron (supra). 
Regarding claims 39, 46, 47, 50, 51, 57, and 58, the reference of Bialk discloses that oligonucleotides can direct the repair of single base mutations, however, with low frequency (p. 1, Abstract). Bialk discloses that including a CRISPR/Cas9 complex to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange significantly elevates the oligonucleotide-directed repair (p. 1, Abstract) and directs nucleotide exchange in a precise and efficient fashion (p. 12, bottom). Bialk discloses cell line HCT 116-19, which comprises an integrated mutant eGFP gene with a non-sense mutation at position +67 resulting in a non-functional eGFP protein (p. 3, top). Bialk discloses introducing into HCT 116-19 cells a single-stranded oligonucleotide and a CRISPR/Cas9 construct expressing Cas9 and a guide RNA (p. 3, bottom). Introducing into HCT 116-19 cells a single-stranded oligonucleotide and expression of the Cas9 and sgRNA in the HCT 116-19 cells to form a mixture of the Cas9/guide RNA and single-stranded oligonucleotide in the HCT 116-19 cells is considered to be encompassed by the recitation of “administering a mixture comprising: (a) a CRISPR delivery system comprising a crRNA and a Cas endonuclease; and (b) an oligonucleotide to a cell” in claim 39 and “(a) administering a CRISPR delivery system comprising a crRNA and a Cas endonuclease to a cell comprising the target sequence; and (b) administering before, during, or after the administering step (a) an oligonucleotide” in claim 50. Bialk discloses the introduction of an expression construct containing a CRISPR/Cas9 cleavage system and the appropriate single-stranded oligonucleotide leads to the correction of the mutant eGFP gene in the production of functional fluorescent protein (p. 13, middle).
Regarding claims 40 and 51, Bialk discloses that the oligonucleotide is complementary to the top or the bottom strand with a single nucleotide mismatch (Figure 1B; p. 6, middle).  
The difference between Bialk and the claimed invention is that Bialk does not disclose an RNP as recited in claims 39, 41, 42, 44, 45, 50, 52, 53, 55, and 56.
The reference of Cameron teaches the guide RNA of Cas9 as a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron teaches a catalytically active RNP complex comprises a sgRNA and a catalytically active Cas9 protein (p. 20, paragraphs [0197] and [0200]).
In view of the combination of Bialk and Cameron, it would have been obvious to one of ordinary skill in the art before the effective filing date for the guide RNA of Bialk to be a sgRNA comprising a crRNA that is covalently joined to tracrRNA and for the Cas9 protein and guide RNA of Bialk to form a RNP complex. One would have been motivated to and would have had a reasonable expectation of success for the guide RNA of Bialk to be a sgRNA comprising a crRNA that is covalently joined to tracrRNA because Bialk discloses a chimeric guide RNA and Cameron teaches the guide RNA of Cas9 as a sgRNA wherein a crRNA is covalently joined to a tracrRNA. One would have been motivated to and would have had a reasonable expectation of success for the Cas9 protein and guide RNA of Bialk to form a RNP complex because Cameron teaches a RNP complex comprises a sgRNA and a Cas9 protein. Therefore, the methods of claims 39-42, 44-47, 50-53, and 55-58 would have been obvious to one of ordinary skill in the art before the effective fling date.

RESPONSE TO REMARKS: The applicant argues there is simply no teaching or suggestion in the combination of US2004/0014057, Bialk, and US2016/0257973 to reach the method of present claim 26. According to the applicant, the RNP of Cameron requires two components, one of which is a complex of a catalytically inactive Cas9 protein and a sgRNA, which teaches away from the claimed invention because the claims explicitly exclude an RNP complex comprising a catalytically inactive Cas endonuclease. 
The applicant’s argument is not found persuasive. There is no pending claim 26 in this application and the rejection is not based on the combination of US2004/0014057, Bialk, and US2016/0257973. 
As to the merits of the applicant’s argument, the reference of Bialk discloses the use of only a catalytically active CRISPR/Cas9 complex and thus, one would have considered only the catalytically active RNP complex of Cameron for use in Bialk, not a catalytically inactive CRISPR/Cas9 complex. 
Even assuming arguendo one would have used each of Cameron’s RNPs (i.e., an RNP comprising a catalytically active Cas9 protein and a sgRNA and an RNP comprising a catalytically inactive Cas9 protein and a sgRNA) in Bialk’s method, for the reasons stated above, the claims do not exclude an RNP complex comprising a catalytically inactive Cas endonuclease. Rather, given a broadest reasonable interpretation, the “mixture” of claim 39 and the “RNP CRISPR delivery system” of claim 50 encompass an RNP complex comprising a catalytically inactive Cas endonuclease. As such, contrary to the applicant’s position, the cited prior art does not “teach away” from the claimed invention.
For these reasons, the methods of claims 39-42, 44-47, 50-53, and 55-58 would have been prima facie obvious to one of ordinary skill in the art before the effective fling date.

Claims 48, 49, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Bialk (supra) in view of Cameron (supra) as applied to claims 39-42, 44-47, 50-53, and 55-58 above, and further in view of Kmiec et al. (US 2003/0207451 A1; cited on Form PTO-892 mailed on February 11, 2022; hereafter “Kmiec”).
Claims 48 and 59 are drawn to the method of claims 39 and 50, respectively, further comprising a second crRNA complementary to a second target sequence.
Claims 49 and 60 are drawn to the method of claims 39 and 50, respectively, wherein the oligonucleotide is a double-stranded oligonucleotide.
The relevant teachings of Bialk and Cameron as applied to claims 39-42, 44-47, 50-53, and 55-58 are set forth above. 
The combination of Bialk and Cameron do not teach or suggest the method of Bialk modified to comprise a second crRNA complementary to a second target sequence and modified to use a double-stranded oligonucleotide.
The reference of Kmiec teaches using separate oligonucleotides to correct multiple point mutations (p. 11, paragraph [0187]). Kmiec discloses the oligonucleotide to correct a point mutation can be a double-hairpin oligonucleotide (p. 7, paragraphs [0154] and [0155]) and exemplifies a double-hairpin oligonucleotide in Figures 1 and 3. A double-hairpin oligonucleotide is considered to be a “double-stranded oligonucleotide” as recited in claims 49 and 60.  
In view of the combination of Bialk, Cameron and Kmiec, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Bialk to include a plurality of oligonucleotides and CRISPR/Cas9 RNP complexes to target different sequences and to use a double-hairpin oligonucleotide. One would have been motivated to and would have had a reasonable expectation of success to do this because Kmiec discloses using a plurality of oligonucleotides to correct multiple point mutations and discloses a double-hairpin oligonucleotide for correcting a point mutation. Therefore, the methods of claims 48, 49, 59, and 60 would have been obvious to one of ordinary skill in the art before the effective fling date.

RESPONSE TO REMARKS: The applicant argues Kmiec does not correct the deficiencies for the combination of Bialk and Cameron and because claim 26 is nonobvious over US2004/0014057 in view of Bialk and US2016/0257973, dependent claims 32, 39, 40, and 42-49 are also nonobvious.
The applicant’s argument is not found persuasive. There are no pending claims 26 and 32 in the application and the rejection is not based on a combination of US2004/0014057, Bialk, and US2016/0257973. 
As to the merits of applicant’s argument, for the reasons stated above, the methods of claims 39-42, 44-47, 50-53, and 55-58 would have been obvious in view of the combination of Bialk and Cameron, and the methods of claims 48, 49, 59, and 60 would have been obvious in view of the combination of Bialk, Cameron and Kmiec.

Claim Rejections - Double Patenting
Claims 39-42, 44-53, and 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43 of U.S Patent No. 7,226,785 B2 (cited on the IDS filed on February 2, 2022; hereafter “patent”) in view of Bialk (supra) and Cameron (supra). 
Claim 43 of the patent recites a method of optimizing an oligonucleotide for targeted nucleic acid sequence alteration of a nucleic acid present within selectively enriched cells in vitro or cells in culture comprising: 
(a) Providing a first oligonucleotide and a second oligonucleotide for alteration of a targeted nucleic acid sequence, 
i) wherein said first oligonucleotide: 
(1) is a single-stranded nonhairpin oligonucleotide 17-121 nucleotides in length, 
(2) has an unmodified DNA domain of at least 8 contiguous deoxyribonucleotides, 
(3) is fully complementary in sequence to the sequence of a first strand of the nucleic acid target but for one or more mismatches as between the sequences of said deoxyribonucleotides domain and its complement on the target nucleic acid first strand, each of said mismatches positioned at least 8 nucleotides from said first oligonucleotide's 5' and 3' termini, and 
(4) has at least one terminal modification selected from the group consisting of: at least one terminal locked nucleic acid (LNA), at least one terminal 2'-O-Me base analog, and at least three terminal phosphorothioate linkages, and 
ii) wherein said second oligonucleotide is selected from the group consisting of 
(1) an oligonucleotide that is fully complementary to the target and lacks the mismatch, 
(2) a fully modified phosphorothiolated oligonucleotide, 
(3) a fully modified 2'-O-methylated oligonucleotide, and 
(4) a chimeric double-stranded double hairpin containing RNA and DNA nucleotides, and 
iii) wherein said cultured or selectively enriched cells are not human embryonic stem cells, and 
iv) wherein said targeted nucleic acid is selected from the group of human genes consisting of: ADA, p53, beta-globin, RB, BRCA1, BRCA2, CFTR, CDKN2A, APC, Factor V, Factor VIII, Factor IX, hemoglobin alpha 1, hemoglobin alpha 2, MLH1, MSH2, MSH6, ApoE, LDL receptor, UGT1, APP, PSEN1, and PSEN2; 
(b) combining the targeted nucleic acid with said first or said second oligonucleotide in the presence of cellular repair proteins; 
(c) combining the targeted nucleic acid with the other of said first or said second oligonucleotide in the presence of cellular repair proteins; 
(d) quantifying the percentage of target molecules that undergo a sequence alteration event; 
(e) comparing the efficiency of alteration of said targeted nucleic acid sequence by said first oligonucleotide with the efficiency of alteration of the same targeted nucleic acid sequence by said second oligonucleotide; and 
(f) repeating steps (a) through (e) two or more times to optimize said first oligonucleotide for targeted nucleic acid sequence alteration.
The difference between the claims of this application and claim 43 of the patent is that claim 43 of the patent does not recite an RNP CRISPR delivery system as recited in the claims of this application. 
The reference of Bialk discloses that oligonucleotides can direct the repair of single base mutations, however, with low frequency (p. 1, Abstract). Bialk discloses that including a CRISPR/Cas9 complex to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange significantly elevates the oligonucleotide-directed repair (p. 1, Abstract) and directs nucleotide exchange in a precise and efficient fashion (p. 12, bottom). Bialk discloses cell line HCT 116-19, which comprises an integrated mutant eGFP gene with a non-sense mutation at position +67 resulting in a non-functional eGFP protein (p. 3, top). Bialk discloses introducing into HCT 116-19 cells a single-stranded oligonucleotide and a CRISPR/Cas9 construct expressing Cas9 and a guide RNA (p. 3, bottom). Expression of the CRISPR/Cas9 construct expressing Cas9 and a guide RNA in the HCT 116-19 cells is considered to be “administering…a CRISPR delivery system comprising a crRNA and a Cas endonuclease…to a cell” in claim 39 and “administering a CRISPR delivery system comprising a crRNA and a Cas endonuclease to a cell comprising the target sequence” in claim 50. Bialk discloses the introduction of an expression construct containing a CRISPR/Cas9 cleavage system and the appropriate single-stranded oligonucleotide leads to the correction of the mutant eGFP gene in the production of functional fluorescent protein (p. 13, middle).
The reference of Cameron teaches the guide RNA of Cas9 as a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron teaches a catalytically active RNP complex comprises a sgRNA and a catalytically active Cas9 protein (p. 20, paragraphs [0197] and [0200]).
In view of the combination of Bialk and Cameron, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 43 of the patent to include a catalytically active CRISPR/Cas9 RNP complex for each of the first and second oligonucleotides. One would have been motivated and would have had a reasonable expectation of success to do this in order to induce double strand DNA breakage at specific sites surrounding the nucleotide to elevate the oligonucleotide-directed repair. Therefore, the methods of claims 39-42, 44-53, and 55-60 are unpatentable over claim 43 of the patent in view of Bialk and Cameron. 

RESPONSE TO REMARKS: The applicant argues that none of the limitations of claim 39 or 50 is obvious from claim 43 of the patent. The applicant argues that the claims of the patent are directed to a method of optimizing an oligonucleotide, while the claims of this application are directed to performing mutagenesis of a target sequence and are not related to optimizing an oligonucleotide.
The applicant’s argument is not found persuasive. According to MPEP 2144.IV, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. In this case, the only difference between claim 43 of the patent and the claims of this application is that claim 43 of the patent does not recite an RNP CRISPR delivery system as recited in the claims of this application. However, for the reasons set forth above, it would have been obvious to include a catalytically active CRISPR/Cas9 RNP complex for each of the first and second oligonucleotides of claim 43 of the patent. As such, regardless of the recited intended uses of the method of claim 43 of the patent and the methods of the claims of this application, the methods of claims 39-42, 44-53, and 55-60 of this application are unpatentable over claim 43 of the patent in view of Bialk and Cameron. 
The applicant further argues the claims of this application explicitly exclude use of a Cas endonuclease that lacks a nuclease domain and Bialk and Cameron teach away from the instant claims and Kmiec does not correct this deficiency.
The applicant’s argument is not found persuasive. The reference of Bialk discloses the use of only a catalytically active CRISPR/Cas9 complex and thus, one would have considered only the catalytically active RNP complex of Cameron for use in the method of claim 43 of the patent, not a catalytically inactive CRISPR/Cas9 complex. 
Even assuming arguendo one would have used each of Cameron’s RNPs (i.e., an RNP comprising a catalytically active Cas9 protein and a sgRNA and an RNP comprising a catalytically inactive Cas9 protein and a sgRNA) in the method of claim 43 of the patent, for the reasons stated above, the claims do not exclude an RNP complex comprising a catalytically inactive Cas endonuclease. Rather, given a broadest reasonable interpretation, the “mixture” of claim 39 and the “RNP CRISPR delivery system” of claim 50 encompass an RNP complex comprising a catalytically inactive Cas endonuclease. 
For these reasons, the methods of claims 39-42, 44-53, and 55-60 of this application are unpatentable over claim 43 of the patent in view of Bialk and Cameron. 

Examiner Comment
In the interest of compact prosecution, the applicant is advised that even assuming arguendo the claims required the recited “RNP” to comprise a purified Cas9 protein, as stated in the prior Office action, the reference of DeWitt et al. (Sci. Transl. Med. 8:360ra134, 2016, 9 pages; cited on Form PTO-892 mailed on February 11, 2022) discloses a method for ex vivo gene editing by electroporating human hematopoietic stem progenitor cells with a preassembled ribonucleoprotein (RNP) complex and a single-stranded DNA oligonucleotide donor, the RNP complex comprising a recombinant Cas9 protein and in vitro transcribed sgRNA (e.g., p. 2, column 1, middle).

Conclusion
Status of the claims:
Claims 39-42, 44-53, and 55-60 are pending.
Claims 39-42, 44-53, and 55-60 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656